1                                                               The Hon. John C. Coughenour
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8
      ESTHER HOFFMAN; SARAH
9     DOUGLASS; ANTHONY KIM; and IL KIM                  Case No.: 2:18-cv-01132 JCC
      and DARIA KIM, husband and wife and the
10    marital community comprised thereof, on            PLAINTIFFS’ RESPONSE TO
      behalf of themselves and all others similarly      PATENAUDE AND FELIX, A.P.C.’S
11
      situated,                                          AND MATTHEW CHEUNG’S MOTION
12                                                       FOR SUMMARY JUDGMENT AND
                                    Plaintiffs,          TRANSWORLD SYSTEMS
13                                                       INCORPORATED’S JOINDER IN
               v.                                        MOTION
14
      TRANSWORLD SYSTEMS                                 NOTED ON MOTION CALENDAR:
15
      INCORPORATED; PATENAUDE AND                        December 21, 2018
16    FELIX, A.P.C; MATTHEW CHEUNG, and
      the marital community comprised of
17    MATTHEW CHEUNG and JANE DOE
      CHEUNG; and DOES ONE THROUGH
18    TEN,
19
                                    Defendants.
20
                                         I. INTRODUCTION
21
            Defendants Patenaude and Felix, A.P.C.’s (“P & F’s”) and Matthew Cheung’s
22
23   (“Cheung’s”) Motion for Summary Judgment (Dkt. #30), which Transworld Systems

24   Incorporated (“TSI”) joined (Dkt. #32), is moot. Accordingly, the Court should deny the

25   motion.
26

     PLAINTIFFS’ RESPONSE TO MOTION
     FOR SUMMARY JUDGMENT AND                                                  1708 Bellevue Avenue
     JOINDER IN MOTION- 1                                                        Seattle, WA 98122
     (Case No. 2:18-cv-01132 JCC)                                       (206) 441-5444 FAX (206) 838-6346
1                                 II. FACTS AND ARGUMENT

2           On November 2, 2018, the Court, upon a motion by the Defendants (Dkt. ## 15, 17),

3    entered an Order dismissing Plaintiffs’ claims against P & F, Cheung, and TSI (Dkt. #29). In
4
     its Order, the Court dismissed all of Plaintiffs’ claims with prejudice, except the Court
5
     dismissed Plaintiffs’ claim for violation of RCW 19.16.250(16) and all of Plaintiff Sarah
6
     Douglass’s claims without prejudice. With respect to the claims that were dismissed without
7
     prejudice, the Court granted the Plaintiffs leave to file an amended complaint within thirty
8

9    days of November 2, 2018.

10          On November 5, 2018, P & F and Cheung filed Defendants P & F’s and Cheung’s
11   Motion for Summary Judgment (“Motion for Summary Judgment”) (Dkt. #31). On
12
     November 8, 2018, TSI filed Defendant TSI’s Notice of Joinder and Joinder to Motion for
13
     Summary Judgment (“Joinder”) (Dkt. #32). On November 13, 2018, the Plaintiffs filed
14
     Plaintiffs’ Motion for Reconsideration/Clarification of November 2, 2018 Order Granting In
15
16   Part and Denying In Part Defendant P & F’s and Cheung’s Motion to Dismiss and Defendant

17   TSI’s Joinder to the Motion to Dismiss (“Motion for Reconsideration”) (Dkt. # 33). On

18   December 6, 2018, the Court entered a Minute Order (Dkt. #37) requesting a response from
19   TSI to the portion of the Motion for Reconsideration addressing the Plaintiffs’ CPA claims
20
     against it. The Court did not request a response from P & F or Cheung on the portions of the
21
     Motion for Reconsideration addressing the dismissal of Plaintiffs’ claims against them.
22
            Plaintiffs currently have no pending claims against any of the defendants, and it
23
24   appears likely that no claims against P & F and Cheung will be reinstated. By not requesting

25   a response to the Motion for Reconsideration from P & F and Cheung, it appears that the

26   Court will deny the Motion for Reconsideration as to Plaintiffs’ claims against P & F and

     PLAINTIFFS’ RESPONSE TO MOTION
     FOR SUMMARY JUDGMENT AND                                                     1708 Bellevue Avenue
     JOINDER IN MOTION- 2                                                           Seattle, WA 98122
     (Case No. 2:18-cv-01132 JCC)                                          (206) 441-5444 FAX (206) 838-6346
1    Cheung. See LCR 7(h)(3) (no motion for reconsideration will be granted without a request

2    from the court for a response from the non-moving party). Because the Plaintiffs did not file

3    an amended complaint within thirty days of November 2, 2018, no claims against P & F and
4
     Cheung will be asserted through amendment. While Plaintiffs’ CPA claims against TSI are
5
     under reconsideration, currently all of Plaintiffs’ claims are dismissed.
6
             Because Plaintiffs currently have no active claims, there is no actual or live
7
     controversy between Plaintiffs and Defendants; thus, Defendants’ Motion for Summary
8

9    Judgment is moot. Foster v. Carson, 347 F.3d 742, 745 (9th Cir. 2003) (a case is moot where

10   no actual or live controversy exists, and a federal court has no jurisdiction to hear a case that
11   is moot). Therefore, Defendants’ Motion for Summary Judgment and Joinder should be
12
     denied as moot. Id.
13
             Even if the Court finds that Plaintiffs’ Motion for Reconsideration, as it pertains to
14
     their CPA claims against TSI, creates an active controversy between Plaintiffs and TSI that is
15
16   relevant to the Motion for Summary Judgment and Joinder, the Motion for Summary

17   Judgment and Joinder should nevertheless be denied.1 Plaintiffs hereby incorporate all of

18   their arguments relating to their CPA claims against TSI that are asserted in Plaintiffs’
19   Motion for Reconsideration. TSI presents no unique arguments in its Joinder to P & F’s and
20
     Cheung’s Motion for Summary Judgment that relate to Plaintiffs’ CPA claims against it, and
21
     there is no argument in the Motion for Summary Judgment or Joinder that expands on P &
22
     F’s and Cheung’s arguments in the Motion to Dismiss and TSI’s joinder in it. Consequently,
23
24   if the Court reinstates Plaintiffs’ CPA claims against TSI, then the Court should deny the

25
     1
26     Plaintiffs can find no case law explaining whether a motion for reconsideration creates an active controversy
     for the purpose of evaluating the mootness of a motion for summary judgment.

     PLAINTIFFS’ RESPONSE TO MOTION
     FOR SUMMARY JUDGMENT AND                                                                1708 Bellevue Avenue
     JOINDER IN MOTION- 3                                                                      Seattle, WA 98122
     (Case No. 2:18-cv-01132 JCC)                                                     (206) 441-5444 FAX (206) 838-6346
1    Motion for Summary Judgment and TSI’s Joinder in it.

2            TSI will not be prejudiced by denial of the Motion for Summary Judgment and

3    Joinder. Should the Court rule on the Motion for Reconsideration that Plaintiffs’ CPA claims
4
     against TSI should not be reinstated, there will conclusively be no active controversy
5
     between Plaintiffs and TSI.2 If the Court reinstates Plaintiffs’ CPA claims against TSI, TSI
6
     can file its own Motion for Summary Judgment after an appropriate period of discovery.3
7
     Consequently, the Court should deny the Motion for Summary Judgment and Joinder as it
8

9    relates to Plaintiffs’ claims against all defendants.

10                                              III. CONCLUSION
11           Plaintiffs have no pending claims against Defendants. Therefore, their Motion for
12
     Summary Judgment is moot and the Court should deny the motion. A proposed Order is
13
     submitted with this response.
14
             DATED December 17, 2018.
15
16   Attorneys for Plaintiffs:

17   LEONARD LAW                                          BERRY & BECKETT, PLLP

18    /s/ Sam Leonard                                      /s/ Guy Beckett
     Sam Leonard, WSBA #46498                             Guy W. Beckett, WSBA #14939
19   1001 4th Ave, Suite 3200                             1708 Bellevue Avenue
20   Seattle, Washington 98154                            Seattle, WA 98122
     Telephone: (206) 486-1176                            Telephone: (206) 441-5444
21   Facsimile: (206) 458-6028                            Facsimile: (206) 838-6346
     E-mail: sam@seattledebtdefense.com                   E-mail: gbeckett@beckettlaw.com
22
23
24   2
       Plaintiffs maintain that the current state of dismissal of all of Plaintiffs’ claims makes moot the Motion for
     Summary Judgment and Joinder. Only if the Court reinstates Plaintiffs’ CPA claims against TSI will there again
25   be an active controversy for the purposes of a Motion for Summary Judgment and the mootness thereof.
     3
       Because P & F and Cheung filed its Fed. R. Civ. P. 12(b)(6) motion for dismissal shortly after they were
26   served with Plaintiffs’ Amended Complaint and TSI joined in the motion, Plaintiffs have conducted no
     discovery.

     PLAINTIFFS’ RESPONSE TO MOTION
     FOR SUMMARY JUDGMENT AND                                                                 1708 Bellevue Avenue
     JOINDER IN MOTION- 4                                                                       Seattle, WA 98122
     (Case No. 2:18-cv-01132 JCC)                                                      (206) 441-5444 FAX (206) 838-6346
1    HENRY & DeGRAAFF, P.S.            NORTHWEST CONSUMER LAW CENTER

2     /s/ Christina Henry               /s/ Amanda Martin
     Christina L. Henry, WSBA #31273   Amanda Martin, WSBA #49581
3    150 Nickerson St., Ste. 311       214 East Galer St., Ste. 100
     Seattle, WA 98109                 Seattle, WA 98102
4
     Telephone: (206) 330-0595         Telephone: (206) 805-0989
5    Facsimile: (206) 400-7609         Facsimile: (206) 805-1716
     E-mail: chenry@HDM-legal.com      E-mail: Amanda@NWCLC.org
6
7
8

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     PLAINTIFFS’ RESPONSE TO MOTION
     FOR SUMMARY JUDGMENT AND                                     1708 Bellevue Avenue
     JOINDER IN MOTION- 5                                           Seattle, WA 98122
     (Case No. 2:18-cv-01132 JCC)                          (206) 441-5444 FAX (206) 838-6346
